Ex T3A.23 Form 11-A ADDENDUM TO ARTICLES OF INCORPORATION OFPLIZZETTAS OF CONCORD, INC. (insert corporate name here) STATEMENT PURSUANT TO NH RSA 421-B:13 I-a (a) APPLICANT NAME: Plizzettas of Concord, Inc. BUSINESS ADDRESS: 100 Charles Park Road West Roxbury, MA02132 TELEPHONE NUMBER: ( 617) 323-9200 I (we) am (are) aware that the Uniform Securities Act of the State of New Hampshire (RSA 421-B) exempts from registration up to ten (10) sales of a corporation's securities, for a corporation newly formed or to be formed, provided that sales are consummated within 30 days after commencement of business by the issuer (RSA 421-B:17 II (k)). ITEM A If the corporation will be in compliance with RSA 421-B:17 II (k), the above statute, all incorporators must initial on the lines provided in this item, then proceed to Certification, otherwise you must complete Item B. Initials:/s/REB ITEM B Please complete the appropriate section (for assistance, please call Bureau of Securities Regulation at 271-1463): 1)If the corporation has or will be registering its securities for sale in the State of New Hampshire, enter the date the registration statement was or will be filed with the Bureau of Securities Regulation: OR 2)If the corporation will not be registering its securities for sale in the State of New Hampshire, enter the exemption claimed for sale of the corporation's securities: CERTIFICATION **** MUST BE COMPLETED AND NOTARIZED **** CERTIFICATION I(we) certify that the person(s) signing this form includes all the incorporators, and that the foregoing is true and complete to the best of my (our) knowledge. We further certify that the articles of incorporation state whether the capital stock will be sold or offered for sale within the meaning of RSA 421-B. Signature:/s/ R. Edward BuiceSignature: R. Edward Buice, Incorporator Signature: Signature: State of MASSACHUSETTS County of SUFFOLK Subscribed and sworn to before me this 7thday of September, . /s/ Evangeline Ellis My commission expires: April 18, ***** ORIGINAL MUST BE FILED ***** ARTICLES OF INCORPORATION OF PLIZZETTAS OF CONCORD, INC. The undersigned, an individual, does hereby act as incorporator in adopting the following Articles of Incorporation for the purpose of organizing a business corporation, pursuant to the provisions of the New Hampshire Business Corporation Act. FIRST: The corporate name for the corporation (hereinafter called the "corporation") is Plizzettas of Concord, Inc. SECOND: The number of shares which the corporation is authorized to issue is 10, all of which are without par value and are of the same class and are Common shares. THIRD: The capital stock of the corporation will not be sold or offered for sale within the meaning of Chapter 421-B, New Hampshire revised Statutes Annotated. FOURTH: The street address of the initial registered office of the corporation in the State of New Hampshire is 14 Centre Street, Concord, New Hampshire 03301. The name of the initial registered agent of the corporation at the said registered office is The Prentice-Hall Corporation System, Inc. FIFTH: The name and the address of the incorporator are: NAMEADDRESS R. Edward
